t c memo united_states tax_court jerry l keenan and cynthia s keenan petitioners v commissioner of internal revenue respondent docket no filed date russell d stanaland ira b stechel and stefi n george for petitioners brian e derdowski jr and brian j bilheimer for respondent memorandum opinion cohen judge this case is before the court on remand from the court_of_appeals for the ninth circuit to consider petitioners’ motion to be relieved of a stipulation to be bound by the final_decision rendered pursuant to our opinion in curcio v commissioner tcmemo_2010_115 aff’d 689_f3d_217 2d cir they seek relief only with respect to the portion of the stipulation by which they agreed that the applicability of the sec_6662 penalty would be determined in the same manner as that penalty was determined in curcio unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the petition in this case was filed on date petitioners were represented by the same counsel that represented numerous other taxpayers with respect to the tax consequences arising from their participation in the so-called benistar plan the commissioner had determined among other things that payments for life_insurance for the benefit of small_business owners operating as s_corporations such as jerry l keenan petitioner were not deductible as ordinary and necessary business_expenses sec_6662 accuracy-related_penalties were also determined in the statutory notices sent to the participants in the plan in this case the notice_of_deficiency for determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure as in the other s_corporation cases the notice_of_deficiency disallowed the deduction claimed by petitioners as a pass- through loss from the form_1120s u s income_tax return for an s_corporation prepared for their s_corporation keenan insurance management group inc to their individual return for after this and other benistar plan cases were set for trial they were continued for the purpose of selecting test cases sharing the same issues ultimately four test cases were selected and were consolidated with curcio having the lowest docket number and therefore providing the name commonly referring to the group on date petitioners executed a stipulation to be bound by the ultimate decision in curcio and the other test cases our opinion in curcio and the three other test cases was filed date as tcmemo_2010_115 and held that the promised tax benefits of the benistar plan were not as they had been promoted to the taxpayers we held that the contributions made by the participating companies were not ordinary and necessary business_expenses deductible under sec_162 moreover we held that the participants in the plan were liable for the sec_6662 accuracy- related penalties we rejected their claims of reliance on the tax_advice of their accountants and their insurance agents we stated t here is no evidence that petitioners’ accountants had any particular expertise in employee benefit plans or that petitioners thought their accountants had such expertise blind reliance on the opinions of accountants given the facts of these cases is insufficient to show that petitioners acted with reasonable_cause and in good_faith under sec_6664 curcio v commissioner slip op pincite the decisions in curcio were entered in the taxpayers appealed to the court_of_appeals for the second circuit on date the court_of_appeals affirmed our decisions and specifically summarized its analysis of the taxpayers’ claim of reliance on their advisers as follows petitioners argue that they relied in good_faith on the advice of their accountants reliance on professional advice however is not by itself an absolute defense to negligence indeed there was little reason for petitioners to believe that their accountants were authorities on the tax treatment of welfare_benefit_plan contributions or that they had sufficiently researched the issue the accountants told them that they had solely relied on the edwards angell letter included in the promotional materials for the benistar plan moreover the record does not reflect that petitioners conducted an investigation sufficient to avail themselves of a good_faith defense t he letters specifically warned that the commissioner could disallow petitioners’ deductions based on a finding that the amount of the contributions was not ordinary and necessary curcio v commissioner f 3d pincite the taxpayers sought supreme court review which was denied on date from date through date this court issued eight orders to the parties in an attempt to secure a decision in this case consistent with the stipulation to be bound and the finality of the curcio decisions on date respondent filed a motion for entry of decision to which petitioners responded on date we granted respondent’s motion and entered a decision on date we will not describe in detail those orders the responses to them or the current dispute between the parties as to who was responsible for the delays because the court_of_appeals has rejected our rationale for that decision and remanded this case to allow petitioners to present their position to the court in a meaningful way after our decision was vacated petitioners filed their pending motion to be relieved from the stipulation we conducted an evidentiary hearing on the motion petitioner and two advisers on whom he relied testified their testimony is described below discussion as stated by the court_of_appeals the parties agree that a taxpayer can be relieved from the effect of a stipulation when manifest injustice would otherwise result 820_f2d_1543 9th cir aff’g tcmemo_1986_23 see also rule e understandably the parties’ briefs debate at length the facts of the underlying transaction and petitioners’ conduct because the evidentiary hearing would serve as a trial de novo if the motion to relieve petitioners of the stipulation to be bound were granted although there are many disputes between the parties as to the facts to be found in that event we focus our analysis on the evidence and the applicable law to determine whether petitioners have shown that an injustice would result from enforcing the stipulation to do so they would have to demonstrate that their claim of reasonable reliance on qualified advisers was materially superior to that of the taxpayers described in curcio petitioners attempt to avoid application of the curcio holdings by arguing that they conducted extraordinary due diligence and are unique in contrast to the curcio taxpayers petitioners’ evidence petitioner testified that he did not graduate from high school or attend college and had no tax background as of he had owned his business selling insurance for over years although he was licensed to sell life_insurance his emphasis was on property and casualty insurance bernard bunning petitioner’s accountant first approached petitioner about the benistar plan in petitioner also discussed the plan with christopher ewing a lawyer and licensed life_insurance salesman who did estate_planning for petitioner petitioner was interested in life_insurance because he had health problems that he assumed would make it difficult to purchase policies he did not seek life_insurance through any other sources petitioner did not do any research on deductibility of payments to a sec_419 plan he discussed it with bunning and ewing and they discussed it between themselves petitioner and ewing agreed that ewing would be paid commissions as a life_insurance salesman if he acquired the plan and would not be paid his regular fees for tax planning services petitioner participated in meetings with bunning ewing and unidentified persons associated with benistar but he relied on the advice of bunning and ewing in making his decision to adopt a sec_419 plan on cross-examination of petitioner the following occurred q before you sign your tax returns generally do you review them a q a q a q no in other words do you look at them no no no not at all a no q ordinary - now in you’ve done something a little out of the a uh-huh q -- in that the benistar deduction wasn’t something that you had taken before -- a right q -- was it you weren’t curious to see how it was posted on your 1120s a no q did you have any discussions with mr bunning about how he deducted the benistar plan contribution on your 1120s a no referring specifically to the form_1120s the colloquy continued q there’s a deduction of dollar_figure for employee_benefits identified in statement a okay q did you have a discussion with bernard bunning about this deduction a no q could this deduction for employee_benefits of big_number thousand sic be something other than a benistar plan a no petitioner acknowledged payments for the benistar plan of dollar_figure million in and dollar_figure in and could not explain the difference between the dollar_figure deducted on the return and the total paid in and also on cross-examination petitioner stated that he first met ewing in he testified q okay but had you done business with mr ewing before he was brought in to help with estate_planning and the plan a not that i can remember q okay so you had no special reason to trust mr ewing’s judgment at that time aside from his credentials as an attorney and as a life_insurance agent a well as an attorney his life_insurance i didn’t know what his experience was or anything q and why did you work with christopher ewing to get into the plan rather than some other life_insurance agent a ewing q a because bernard bunning introduce d me to chris okay and he was doing the estate’s planning q now what was your understanding of mr bunning’s experience with plans a well he -- he was -- he was a tax cpa he seemed to have had a lot of years in the business he’s handled a lot of businesses in sacramento and the area and everything he had a great reputation and he seemed to know everything that -- that helped me run my companies q aside from mr bunning being a veteran cpa and a partner in a tax preparation firm did he present himself as having any special expertise in the area of welfare_benefit plans or the related tax laws for that subset of transaction a no petitioner was asked and answered q before you signed up in the arrangement were you given the plan document or summary_plan_description or other explanatory material about the benistar plan a if i did i didn’t read them q did mr bunning present any other different transactions other welfare_benefit plans or other ways of achieving your objectives other than the benistar plan a i believe he had discussed other ones but they were discounted for some reason i don’t know why q alternatives did he talk to you about the pros and cons of your a q not in depth by any means no and did mr ewing do that a not that i can remember bunning testified about preparation of the form_1120s he discussed the deductibility of the benistar plan payments with petitioner but he did not discuss where the deduction was placed on the return bunning acknowledged that the over dollar_figure million deduction claimed was not shown as an employee benefit on the return but was shown as a cost_of_goods_sold he testified q was he worried about being audited a i think we all feared that a dollar_figure sic deduction on a tax_return with revenues of dollar_figure a fifty percent deduction there was a high likelihood that the return would be audited i mean that was always a - the court million a pardon the court you said big_number the witness oh i mean million that’s always -- you know what that’s always in your -- you know to be honest that would always be in my mind for any client ewing did not claim any expertise with respect to sec_419 or sec_419a although he was licensed as a life_insurance salesman qualified to evaluate alternative life_insurance programs ewing testified that he conducted due diligence as he described in a letter dated date apparently after the dispute about the deductibility of the benistar plan payments arose ewing’s letter attached exhibits most of which consisted of benistar plan promotional materials the record is devoid of any contemporaneous documentary_evidence that ewing conducted or provided to petitioner such detailed analysis in before recommending that petitioner participate in the benistar plan in any event as noted by the court_of_appeals for the second circuit quoted above the benistar plan promotional materials included warnings that the benefits claimed might be disallowed by the commissioner sec_6662 penalties under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose a penalty see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate rule a see higbee v commissioner t c pincite sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or to a substantial_understatement of income tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard see sec_1_6662-3 and income_tax regs negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 citing marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and aff’g in part and remanding in part t c memo disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation see sec_1_6662-3 income_tax regs except in cases involving tax_shelters an understatement can be reduced by the portion of the understatement that is attributable to the tax treatment of an item that is supported by substantial_authority or for which there is a reasonable basis and adequate_disclosure see sec_6662 and c moreover the sec_6662 penalty will not be imposed with respect to any portion of the underpayment with respect to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see also higbee v commissioner t c pincite authority for purposes of determining whether there is substantial_authority for a taxpayer’s treatment of an item includes the code regulations caselaw and certain irs administrative pronouncements sec_1_6662-4 income_tax regs in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions id subdiv i the substantial_authority standard is objective and the taxpayer’s belief that there is substantial_authority for her or his position is irrelevant in determining whether there is substantial_authority see id petitioners assert a substantial_authority defense as we discussed in curcio there is no supporting substantial_authority for petitioners’ tax treatment of the benistar plan and we see no reason why their position is any different or shows any distinction from the position that we rejected in curcio they have shown no injustice with respect to that question petitioners also argue that their position was adequately disclosed on the return we reject that argument because the deduction of over dollar_figure million was mislabeled in the return as costs of goods sold was not disclosed as called for on the form and return instructions and was reported by a cash_basis taxpayer who had paid only dollar_figure million as of the end of the taxable_year moreover bunning made clear that the purpose of that treatment was to minimize the chance of an audit although he attempted to rationalize his justification for burying the deduction the effect was nondisclosure there is no injustice in declining to accept that claimed defense petitioners’ primary contention in their motion to be relieved of the stipulation is that they have distinguishing and superior facts concerning reasonable_cause and were unaware of the facts concerning the curcio taxpayers when they executed the stipulation the testimony fails to support their claim the determination of whether a taxpayer acted with reasonable_cause is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioner’s testimony fails to demonstrate that he acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper liability in light of all the circumstances 808_f3d_657 5th cir quoting 568_f3d_537 5th cir affirming sec_1_6664-4 income_tax regs aff’g tcmemo_2014_227 we examine this factor along with a dditional c ircumstances that may indicate reasonable_cause and good_faith which include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 and reliance on the advice of a professional tax advisor if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id 112_f3d_1258 5th cir 152_f3d_450 5th cir third alteration added aff’g in part vacating in part 108_tc_344 see also 803_f3d_1014 9th cir aff’g wb acquistion inc v commissioner tcmemo_2011_36 115_tc_43 aff’d 299_f3d_221 3d cir petitioner testified that he did not review the benistar plan promotional materials and did not read his tax returns instead he blindly delegated responsibility to bunning and ewing petitioners have not shown any genuine attempt to assess their proper federal tax_liabilities for the years in issue we cannot conclude that petitioner’s claimed reliance on bunning and ewing was reasonable and in good_faith petitioner failed to make any real effort to determine the deductibility of dollar_figure in relation to the benistar plan in view of the dollar_figure million he had paid in bunning relied on benistar plan promotional materials ewing had no special expertise with respect to the subject matter of sec_419 he received compensation based on petitioner’s purchase of the life_insurance and he relied heavily on promotional materials that warned that the commissioner might disallow the deductions related to the benistar plan petitioners’ defense to the sec_6662 penalty is no better than that of the taxpayers in the curcio group of cases the participants in the benistar plan are similarly situated in all material respects there is no injustice in holding petitioners to the stipulation to be bound we have considered the other arguments of the parties and they are irrelevant to the remand or otherwise unnecessary to address to reflect the foregoing petitioners’ motion to be relieved of the stipulation to be bound will be denied and the decision consistent with the curcio cases will be reentered an appropriate order and decision will be entered
